Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office action is in response to Request for Continued Examination (RCE) filed on 05/17/2021.  Of original claims 1-10, the RCE amended claims 1, 3 and 5, and cancelled claims 2, 4 and 6-10.  After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered. 

Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 1, 3 and 5 of instant application are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 10,387,849 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
2.	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matters of clams 1, 3 and 5 of the instant application in claims 1, 18 and 19 of the patent ‘849, as follows: 
	“a risk detection device configured to determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user; wherein the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1, 3 and 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per new claim 10, it recites "a risk detection device configured to determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user; wherein the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data” which is not supported by the disclosures as submitted including the written description. 
4.	Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0033] Also, the risk detection device 103 can automatically mark attempted purchases as fraudulent when a certain group of individuals are not present (e.g. husband and wife), or a group of devices are not present together at the location of the attempted purchase and at the time of the attempted purchase. The risk detection device 103 can be configured to register the individuals and their devices that may be together, as well as a set of constraints such as each time a credit card charge of more than $500 is made, and the group of individuals/devices is not together at the time of the attempted purchase, notify calendar of all or some of the designated individuals/devices in the group and annotate it. That is, the risk detection device 103 can be programmed by the user to automatically mark the attempted purchase over, for example, $500 as fraudulent if a second person is not present at the time of making the attempted purchase. [0034] In this manner, if an amount of the attempted purchase is greater than a threshold purchase amount is set by the users, the risk detection device 103 calculates the risk based on a distance of a first user to a second user such that if the distance is greater than a predetermined value, the risk detection device 103 labels the attempted purchase as fraudulent.

The written description only supports “certain group of individuals are not present (e.g. husband and wife), not present together at the location of the attempted purchase and at the time of the attempted purchase” and “ register the individuals and their devices that may be together, as well as a set of constraints such as each time a credit card charge of more than $500 is made, at the time of the attempted purchase, and automatically mark the attempted purchase over, for example, $500 as fraudulent if a second person is not present at the time of making the attempted purchase” but not “… determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user; wherein the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data”.
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 3 and 5, these claims recites ”a risk detection device configured to determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user; wherein the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data”, but it is not distinctly pointed out how location of first user, second user and seller is determined and used by risk detection engine determine the associated risk values and update likelihood fraud based on the location of the first user, the second user and the seller. 
Further, claims 1, 3 and 5 recites “a location of a device at a time of an attempted purchase relative to a location of a seller. I t is not clear whether the device is financial instrument or user device for making payment for transaction, and owner of the device, a first user or a second user.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1-10 are directed to system and method of updating the likelihood of fraud based on the intended location of the user, a location of a second user relative to the intended location of the user and the location of the attempted purchase using calendar data. The claims 1-10 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a fraud detection system comprising a risk detection device/machine for updating a likelihood of fraud. The claimed system is therefore directed to a statutory category, i.e., a machine (Step 1: YES).  
Claim 3 is directed to a non-transitory computer- readable recording medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
 Claim 5 is directed to a process i.e., a series of method steps or acts, of updating a likelihood of fraud, which is a statutory categories of invention (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 3 and 5 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite step of “a risk detection device configured to determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user” 
The limitations of “determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation mathematical relationships under mathematical concepts grouping (see Parker v. Flook) but for the recitation of generic computer components. That is, other than reciting “risk detection device/computer,” nothing in the claim element precludes the step from practically performing mathematical relationship and thus fall within the “mathematical relationship” grouping under mathematical concepts of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “risk detection device/computer” in the context of this claim encompasses the user determining a location of a user device at a time of an attempted purchaser relative to a location of a seller by comparing location of a seller and an intended location of the user and a location of a second user relative to the intended location of the user of as specified in the claim. Thus, the above limitations of recite concepts that fall into the “mathematical relationship” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of steps performed by the risk detection device/computer “the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data.” The step of updating likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data” in the step is recited at a high level of generality i.e., as a generic computer/hardware/processor performing a generic computer function of update. The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer components. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014).
An evaluation of whether limitations “based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data” is an insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere manually comparing user, second user and merchant location for updating likelihood of fraud as devices on none of the users is recited in claim. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of updating based on result of comparison of two values. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is comparison of the intended location of the user, the location of the second user, and the location of the attempted purchase for updating a likelihood of fraud by fraud detection device based on result of comparison.  As explained previously, the fraud detection device/computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of updating a likelihood of fraud based on comparison, a merely a statement of mathematical formula, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of “comparison of the intended location of the user and a location of a second user relative to the intended location of the user  and the location of the attempted purchase relative to the user calendar data and updating a likelihood of fraud by fraud detection device” is mere updating data based on applicant’s formula of comparison determining likelihood of fraud” at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, these limitation do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data” using applicant’s mathematical formula as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an  as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. (NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel et al., U.S. Pub No. 2010/0268644 (reference A in attached PTO-892 and in view of Luk et al., U.S.  Pub No. 2016/0189159 (reference B in attached PTO-892).
As per claims 1, 3 and 5, Sobel et al. also teach a fraud detection system, a non-transitory  computer-readable medium for fraud detection and fraud detection method comprising 
a risk detection device configured to determine a location of a user device at a time of an attempted purchase relative the user calendar data and an intended location of the user from wherein the risk detection device updates a likelihood of fraud based on the intended location of the user and the location of the attempted purchase relative to  the user calendar data (see Fig. 1, Anti-Fraud System (132) ), Local Contextual Data Source (104) -> Calendar Application: paragraph [0016-0019 and 0020]; where anti-fraud system determines/ updates validity of purchase or likelihood of fraud for purchases based on location of the attempted purchase and expected location of user received from calendar application).
Sobel do not teach determine a risk value associated with: a location of a device at a time of an attempted purchase relative to a location of a seller; and an intended location of a user from user calendar data entered prior to the attempted purchase; and a location of a second user relative to the intended location of the user; the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data.
Luk et al. teach a fraud detection system comprising: 
a risk detection device configured to determine a risk value associated (see paragraph [0013]) with: a location of a device at a time of an attempted purchase relative to a location of a seller (see Fig. 2, Merchant A (290), Location A (280), User 202a/ Device 210a: paragraph [0056]); where User 202a utilizes communication device 210a to provide payment instrument to merchant A (290) at allocation A (280)); and 

a location of a second user relative to the intended location of the user (see Fig. 2, Location A/ Merchant A: Second User 202b/Device210b; where second user is with first user 201a at Merchant A during the transaction; and Fig. 3, communication Device 310, Associate Users 326: User B Identifier (1010), User C Identifier (1012); Nearby User 1104: User B Identifier 1010: paragraph [0061-0062]; where associate B and C location nearby the transaction is identified for validation of the transaction); 
wherein the risk detection device updates a likelihood of fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data (see Fig. 1, User 102, User 104, Identity Determination Module (160): paragraph [0013, 0047-0049, 0068]; where Identity Determination Module generate alert to user102 and/or Merchant of updated potential/likelihood of fraudulent transaction and generate/update likelihood of fraud score based on user 104 location, merchant location and/or distance between the user’s location and the merchant location as indicated in the calendar data).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Sobel et al. because Luk et al. teach including above features would the enable to provide identification and location of second user commonly with the first user in validating the transaction at an intended location (see abstract, paragraph [001, 0049]).

Response to Arguments
New ground of rejections of claims necessitated by applicant amendment and arguments has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.
Examiner respectively disagrees with applicant argument with respect U.S. 101 rejection that applicant’s claimed invention is “integrated into practical that authorizes purchases according to a bi-directional feed with a calendar data and the locational GPS data” when the claims as recited includes limitation “updating likelihood fraud based on the intended location of the user, the location of the second user, and the location of the attempted purchase relative to the user calendar data” only and did not recite “user devices providing locational GPS data and limitation authorizing purchase transactions.” Thus, the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosures. The following are pertinent to current invention, though not relied upon:
Acuna-Rohter (U.S. Pub No. 2015/0142595) teaches enhanced transaction authorization.
Ben Ayed (U.S. Patent No. 9,032,498) teaches changing authentication for a legacy access interface.
Conner et al. (U.S. Pub No. 2010/0192162) teach providing calendar conflict warnings.
Daboo et al. (U.S. Pub No. 2016/0358127) teach undelete calendars.
Dutta et al. (U.S. Pub No. 2011/0239146) teach automatic event generation.

Issacson et al. (U.S. Pub No. 2013/0254002) teach offering and fulfilling offers associated with recipient payment and delivery account.
Johndrow et al. (U.S. Pub No. 2015/0081349) teach providing location indication in transaction data.
Meredith et al. (U.S. Patent No. 9,858,575) teach fraud detection via mobile device location tracking.
	Nightengale et al. (U. S. Patent No. 8,626,663) teach merchant fraud and risk score.
Ranganathan (U.S. Patent No. 10,373,160) teaches fraud alert using mobile phone location.	
Sharma et al. (U.S. Pub No. 2009/0012898) teach location based credit card fraud prevention.
	Shuster et al. (U.S. Patent No. 8,798,596) teach global contact synchronization.
	Vortriede (U.S. Pub No. 2016/0294556) teaches authentication and fraud prevention architecture.
	Wilkman (U.S. Pub No. 2002/0032609) teaches calendar transaction manager, agent, systems and methods.
	White et al. (U.S. Pub No. 2016/0335641) teach payment card platform.
	Zhao et al. (U.S. Pub No. 2014/0297414) teach routing suggestion system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/21/2021